Citation Nr: 0936371	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service in the 
Philippines from November 1944 to December 1945, and service 
with the Regular Philippine Army in December 1945.  He died 
in January 1988, and the appellant is advancing her claim as 
his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the 
benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran had recognized guerilla service from November 
1944 to December 1945, and service with the Regular 
Philippine Army in December 1945.

2.  The Veteran's service is not considered active service 
for purposes of nonservice-connected death pension benefits.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 107, 1541, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R. § 3.159 (2008), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

The question before the Board involves the application of law 
to undisputed facts.  More specifically the issue is whether 
the appellant's husband had qualifying service to establish 
eligibility for nonservice-connected death pension benefits.  
The record includes certification from the service department 
which shows that the Veteran had service as a member of the 
recognized guerrillas and the Regular Philippine Army.  
Because qualifying service and how it may be established are 
governed by law and regulations and because the service 
department's certification is binding, the Board's review is 
limited to interpreting the pertinent law and regulations. 
Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

The appellant seeks VA nonservice-connected death pension 
benefits based on her deceased husband's military service.  
Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541.  In order to 
establish basic eligibility for VA nonservice-connected death 
pension benefits based on the decedent's service, it is 
required, in part, that the individual with respect to whom 
pension is claimed be a veteran who had active military, 
naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  This does not 
include VA death pension benefits, which are, as noted above, 
authorized by chapter 15, title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

In this case, the service department has certified that the 
Veteran had recognized guerilla service in the Philippines 
from November 1944 to December 1945, and service with the 
Regular Philippine Army in December 1945.  Based on this 
service the appellant is not eligible for nonservice 
connected death benefits.  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

In summary, given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that the appellant does not meet the basic 
eligibility requirements for VA nonservice-connected pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


